DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/21 and 3/20/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 10, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5 and 10 respectively reciting “the other side” is indefinite for lacking antecedent basis. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable patch antenna. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over IDS document “Schillmeier” (US 7821460).
Claim 1: Schillmeier discloses a patch antenna comprising: 
a flat-plate radiating element 7 (Fig. 3); and 
a metal wall 13 (col. 6, ll. 33-40) provided outside a peripheral edge of the radiating element, such that a wall surface 13’ (Fig. 4) of the metal wall intersects a line connecting a center of the radiating element and a feeding point 9 (see Figs. 3-4).

Claims 2-3: Schillmeier discloses the patch antenna according to claim 1, wherein the metal wall 13 protrudes forward (above 7) of the radiating element 7 in a radiation direction (see Fig. 3); 


Claims 7-8: As best understood, Schillmeier discloses an antenna device for a vehicle, the antenna device being equipped with the patch antenna according to claim 1, the antenna device comprising: 
a housing (inherently) installed in a predetermined orientation at a predetermined position of the vehicle (col. 5, ll. 29-39); and 
a support 15 (Fig. 3) supporting the patch antenna such that the patch antenna is used for vertically polarized waves when the housing is installed in the predetermined orientation at the predetermined position (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).); 
wherein the metal wall 13  is installed by being electrically isolated from a ground plate 3 (see Fig. 3).

Claims 4, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schillmeier (cited above) in view of “Heyde” (US 6756942). 
Claims 4 and 5: Schillmeier fails to expressly teach a metal part composed of a base and the metal wall formed by a bent-shaped metal; and an antenna main body having the radiating element and the ground plate, where the ground plate is installed by being spaced away from the base and thereby electrically isolated from the metal part; 

Heyde discloses a metal part composed of a base 3 (Fig. 1) and the metal wall (4, 5) formed by a bent-shaped metal; and an antenna main body having the radiating element (16, 17) and the ground plate 13, where the ground plate is installed by being spaced away from the base 3 and thereby electrically isolated from the metal part; 
wherein: the metal wall 4 is placed on either side of the radiating element; and the metal part has a bent shape formed by the base 3 located in a central portion and the metal wall 4 (on left and right of 13) located on one side and the other side.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Schillmeier’s invention to include a metal part composed of a base and the metal wall formed by a bent-shaped metal, and an antenna main body having the radiating element and the ground plate, where the ground plate is installed by being spaced away from the base and thereby electrically isolated from the metal part, wherein the metal wall is placed on either side of the radiating element, and the metal part has a bent shape formed by the base located in a central portion and the metal wall located on one side and the other side, in order to facilitate broadband communications efficiency (Heyde: col. 1, first paragraph).

Claim 12: As best understood, Schillmeier discloses an antenna device for a vehicle (col. 5, ll. 29-39), the antenna device being equipped with the patch antenna according to claim 5, the antenna device comprising: 
a housing (inherent when installed in a vehicle) installed in a predetermined orientation at a predetermined position of the vehicle (col. 5, ll. 29-39); and 
.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schillmeier (cited above) in view of “Kondoh” (US 6337661). 
Claims 6 and 11: Schillmeier fails to expressly teach wherein the metal wall is formed as a thin metal film.
Kondoh discloses wherein the metal wall (4-1, 4-2) is formed of a desired material (col. 4, ll. 48-50: “The side walls of the box may be made of a metallic material or a nonmetallic material such as glass or alumina.”). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Schillmeier’s invention such that wherein the metal wall is formed as a thin metal film, in order to use a desired conductive material to prevent any electromagnetic interference (Kondoh, abstract). 

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Heyde (cited above).
Claim 1: Heyde discloses a patch antenna comprising: 
a flat-plate radiating element 16, 17 (Fig. 1); and 


Claims 2-5: Heyde discloses the patch antenna according to claim 1, wherein the metal wall protrudes forward (using 5) of the radiating element in a radiation direction (see Figs. 1-2);
wherein the metal wall 4  is installed by being electrically isolated from a ground plate 13(see Fig. 1). 
further comprising: a metal part composed of a base 3 (Fig. 1) and the metal wall (4, 5) formed by a bent-shaped metal; and an antenna main body having the radiating element (16, 17) and the ground plate 13, where the ground plate is installed by being spaced away from the base 3 and thereby electrically isolated from the metal part; 
wherein: the metal wall 4 is placed on either side of the radiating element; and the metal part has a bent shape formed by the base 3 located in a central portion and the metal wall 4 (on left and right of 13) located on one side and the other side.
 
Claims 8-10: Heyde discloses the patch antenna according to claim 1, wherein the metal wall protrudes forward (using lugs 5) of the radiating element in a radiation direction (see Figs. 1-2); 
wherein the metal wall is installed by being electrically isolated from a ground plate 13 (Fig. 1); 
further comprising: a metal part composed of a base 3 and the metal wall 4 formed by a bent-shaped metal (see Fig. 1); and an antenna main body having the radiating element 16, 17 and the ground plate 13, where the ground plate 13 is installed by being spaced away from the base 3 and thereby electrically isolated from the metal part (see Fig. 1); 
.

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sampo (US 2005/0146469), Figs. 1-3. 
Zhang (US 2017/0352960), Fig. 7. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HASAN ISLAM/Primary Examiner, Art Unit 2845